DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
	Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 1, 7, 9-10, 16, 18 are amended, claims 2, 5-6, 8, 11, 14-15, 19-20 are previously presented, claims 3-4, 12-13, 17 are original.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama in view of (US 4962608 A) to Loomis.
In regards to claim 1, Oyama teaches a fishing rod having a rod blank which is configured to be attached to a fishing reel on a lower side, comprising: the rod blank including a main portion (Oyama; 10) and a rear grip portion (Oyama; 66), the rear grip portion being hollow so as to have an inner surface and an outer surface (Oyama; see FIGs below where 66 is hollow, creating an open space therein for 10 to pass through, an inner surface in contact with 10 and an outer surface for a user to grip) along at least a portion configured to be held with a hand (Oyama; portion 66 is configured to be held with a hand)
and the rear grip portion including a corner portion (Oyama; see annotated FIG 11 below, O1 and O2) which is located radially outward and higher relative to an outer perimeter of the main portion (Oyama; 10, see FIG 11), the corner portion being farther from a center of the main portion in a radial direction than a lowermost point of the rear grip portion in a transverse sectional view (Oyama; see annotated FIG 11 below; where the radius to the corner portion or the virtual circle is greater than the radius from the center to the lowermost point of the rear grip).  

    PNG
    media_image1.png
    229
    424
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    229
    424
    media_image2.png
    Greyscale

	Oyama fails to explicitly teach where the rear grip portion increasingly expands from and is continuous to a rod end side of the main portion, and where the inner surface defines a same cross section shape as the outer surface.
	Loomis teaches where the rear grip portion being hollow so as to have an inner surface and an outer surface (Loomis; see FIG 4 which demonstrates a hollow interior with an inner and outer surface of 14, Col 3 lines 21-23), the rear grip portion (Loomis; 14) increasingly expands from and is continuous to a rod end side of the main portion (Loomis; rod 12 see where the handle portion 14 expands from 12), and where the inner surface defines a same cross section shape as the outer surface along at least a portion configured to be held with a hand (Loomis; see FIG 4 where the interior surface of 12 has the same cross section as the exterior, and is meant to be held by a hand as seen in FIG 3).

    PNG
    media_image3.png
    409
    749
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the main portion and rear grip portion of Oyama continuously expand from the rod portion and for the outer and inner surface to define a same cross sectional shape as taught by Loomis. The continuity and expansion is advantageous because it allows for a smooth transition between the main portion and grip portion for a user to handle the rod at different distances from the reel as necessary, and making the inner surface and outer surface define the same cross sectional shape is advantageous because it removes excess material to lighten the rod as well as simplifies the method for manufacturing since the outer surface and inner surface have the same shape.

In regards to claim 2, Oyama as modified by Loomis teach the fishing rod according to claim 1, wherein the corner portion includes at least a first corner and a second corner (Oyama; O1 and O2), and an upper surface (Oyama; 78) which is on an upper side of a circumference between the first corner and the second corner (Oyama; see FIG 11), and a lower surface (Oyama; surface opposing 78) which is on a lower side of the circumference between the first corner and the second corner (Oyama; see FIG 11), and the upper surface has a radius of curvature that is different than a radius of curvature of the lower surface in the transverse sectional view (Oyama; see FIG 11, where the upper surface 78 has a different radius of curvature than the much smaller radius of curvature made by the opposing side). 

In regards to claim 3, Oyama as modified by Loomis teach the fishing rod according to claim 2, wherein the radius of curvature of the upper surface (Oyama; 78) in the circumferential direction is larger (Oyama; the radius of curvature would be infinite) than the radius of curvature of the lower surface (Oyama; surface opposite 78) in the circumferential direction (Oyama; the radius of curvature of the surface opposite 78 is much smaller, which gives it a distinct curve).  

In regards to claim 4, Oyama as modified by Loomis teach the fishing rod according to claim 3, wherein the radius of curvature of the upper surface (Oyama; radius of curvature of 78 being infinite) in the circumferential direction is larger than the radius of a virtual circle (Oyama; circle drawn below) passing the first corner and the second corner, with the center of the main portion as a center of the virtual circle (Oyama; see FIG 11 below, where the radius of the circle is smaller than the radius of curvature of side 78).  

    PNG
    media_image1.png
    229
    424
    media_image1.png
    Greyscale

In regards to claim 5, Oyama as modified by Loomis teach the fishing rod according to claim 1, wherein an end surface of the rod blank on the rod end side is inclined (Oyama; furthest left surface in FIG 7) so that a lower side extends more towards the rod end side than an upper side (Oyama; see FIG 7 where the end surface is inclined so that the bottom side of the incline extends more towards the left than the upper side of the incline).

In regards to claim 7, Oyama as modified by Iwata teach the fishing rod according to claim 1, Oyama fails to explicitly teach further comprising an end cap attached to an end portion of the rod blank at the rod end side, and an end surface of the end cap is inclined so that the lower side extends farther in a rearward direction of  the rod end side than an upper side.
Loomis teaches an end cap (Loomis; 22) attached to an end portion of the rod blank at the rod end side (Loomisl see FIG 3), and an end surface of the end cap is inclined so that the lower side extends farther in a rearward direction of  the rod end side than an upper side (Loomis; see where the lower portion of 22 extends further in the rearward direction than the upper portion of 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Loomis to have an end cap such as the one taught by Loomis. The motivation for this modification would be to provide extra support and to increase the durability of the rod at the far end to decrease wear and tear on the handle portion when holding the rod against the body or against other surfaces and also to provide a surface which may stably rest against the ground when the rod is leaned at an angle to the ground against a support structure such as a pier railing.


In regards to claim 10, Oyama teaches a fishing rod having a rod blank which is configured to be attached to a fishing reel on an upper side, comprising: the rod blank including a main portion (Oyama; 10) and a rear grip portion (Oyama; 66) the rear grip portion being hollow so as to have an inner surface and an outer surface (Oyama; see FIGs below where 66 is hollow, creating an open space therein for 10 to pass through, an inner surface in contact with 10 and an outer surface for a user to grip) along a portion configured to be held by a hand (Oyama; portion 66 is configured to be held by a hand).
and the rear grip portion including a corner portion (Oyama; see annotated FIG 11 below, O1 and O2) which is located higher than an outer perimeter of the main portion (Oyama; 10, see FIG 11), the corner portion being farther apart from a center of the main portion in a radial direction than a lowermost point of the rear grip portion in a transverse sectional view (Oyama; see annotated FIG 11 below; where the radius to the corner portion or the virtual circle is greater than the radius from the center to the lowermost point of the rear grip).  

    PNG
    media_image1.png
    229
    424
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    229
    424
    media_image2.png
    Greyscale

Oyama fails to explicitly teach where the rear grip portion increasingly expands from and is continuous to a rod end side of the main portion, and where the inner surface defines a same cross section shape as the outer surface.
Loomis teaches where the rear grip portion being hollow so as to have an inner surface and an outer surface (Loomis; see FIG 4 which demonstrates a hollow interior with an inner and outer surface of 14, Col 3 lines 21-23), the rear grip portion (Loomis; 14) increasingly expands from and is continuous to a rod end side of the main portion (Loomis; rod 12 see where the handle portion 14 expands from 12), and where the inner surface defines a same cross section shape as the outer surface along at least a portion configured to be held with a hand (Loomis; see FIG 4 where the interior surface of 12 has the same cross section as the exterior, and is meant to be held by a hand as seen in FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the main portion and rear grip portion of Oyama continuously expand from the rod portion and for the outer and inner surface to define a same cross sectional shape as taught by Loomis. The continuity and expansion is advantageous because it allows for a smooth transition between the main portion and grip portion for a user to handle the rod at different distances from the reel as necessary, and making the inner surface and outer surface define the same cross sectional shape is advantageous because it removes excess material to lighten the rod as well as simplifies the method for manufacturing since the outer surface and inner surface have the same shape.

In regards to claim 11, Oyama as modified by Loomis teach the fishing rod according to claim 10, wherein the corner portion includes at least a first corner and a second corner (Oyama; O1 and O2), and an upper surface (Oyama; 78) which is on an upper side of a circumference between the first corner and the second corner (Oyama; see FIG 11), and a lower surface (Oyama; surface opposing 78) which is on a lower side of the circumference between the first corner and the second corner (Oyama; see FIG 11), and the upper surface has a radius of curvature that is different than a radius of curvature of the lower surface in the transverse sectional view (Oyama; see FIG 11, where the upper surface 78 has a different radius of curvature than the much smaller radius of curvature made by the opposing side).  

In regards to claim 12, Oyama as modified by Loomis teach the fishing rod according to claim 11, wherein the radius of curvature of the upper surface (Oyama; 78) in the circumferential direction is larger (Oyama; the radius of curvature would be infinite) than the radius of curvature of the lower surface (Oyama; surface opposite 78) in the circumferential direction (Oyama; the radius of curvature of the surface opposite 78 is much smaller, which gives it a distinct curve).  

In regards to claim 13, Oyama as modified by Loomis teach the fishing rod according to claim 11, wherein the radius of curvature of the upper surface (Oyama; 78) in the circumferential direction is larger (Oyama; the radius of curvature would be infinite) than the radius of a virtual circle (Oyama; circle drawn below) passing the first corner and the second corner, with the center of the main portion as a center of the virtual circle (Oyama; see FIG 11 below, where the radius of the circle is smaller than the radius of curvature of side 78).  

    PNG
    media_image1.png
    229
    424
    media_image1.png
    Greyscale

In regards to claim 14, Oyama as modified by Loomis teach the fishing rod according to claim 10, wherein an end surface of the rod blank on the rod end side is inclined (Oyama; furthest left surface in FIG 7) so that a lower side extends more toward the rod end side than an upper side (Oyama; see FIG 7 where the end surface is inclined so that the bottom side of the incline extends more towards the left than the upper side of the incline).

In regards to claim 16, Oyama as modified by Loomis teach the fishing rod according to claim 10, Oyama fails to explicitly teach further comprising an end cap attached to an end portion of the rod blank at the rod end side, and an end surface of the end cap is inclined so that the lower side extends farther in a rearward direction of  the rod end side than an upper side.
Loomis teaches an end cap (Loomis; 22) attached to an end portion of the rod blank at the rod end side (Loomisl see FIG 3), and an end surface of the end cap is inclined so that the lower side extends farther in a rearward direction of  the rod end side than an upper side (Loomis; see where the lower portion of 22 extends further in the rearward direction than the upper portion of 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Loomis to have an end cap such as the one taught by Loomis. The motivation for this modification would be to provide extra support and to increase the durability of the rod at the far end to decrease wear and tear on the handle portion when holding the rod against the body or against other surfaces and also to provide a surface which may stably rest against the ground when the rod is leaned at an angle to the ground against a support structure such as a pier railing.

In regards to claims 19 and 20, Oyama as modified by Loomis teach the fishing rod according to claims 1 and 10 respectively, wherein the corner portion includes a corner and an upper surface (Oyama; see FIG11, Corners at O1, O2 and an upper surface at 78), but Oyama fails to explicitly teach the upper surface being arcuate, and a radius of curvature of the upper surface in the circumferential direction is larger than a radius of a virtual circle passing the corner, with the center of the main portion as a center of the virtual circle.
Loomis teaches the upper surface being arcuate (Loomis; see surface 40 which is curved between two corners made by the intersections between 40, 44), and a radius of curvature of the upper surface in the circumferential direction is larger than a radius of a virtual circle passing the corner (Loomis; see annotated FIG 4 below, where the virtual circle’s radius would be smaller due to the arcuate surface 40 having a much larger radius of curvature), with the center of the main portion as a center of the virtual circle.

    PNG
    media_image4.png
    431
    463
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of Oyama as modified by Loomis such that it is arcuate, like the handle portion of Loomis. The motivation for doing so would be to provide a slightly curved upper surface that would be easier for a user’s hand to grip around.


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama as modified by (US 4962608 A) to Loomis as applied to claims 1 and 10 above, in further view of (US 5396727 A) to Furuya.
In regards to claim 6 as best understood, Oyama as modified by Loomis teach the fishing rod according to claim 1, but fails to explicitly teach wherein the rear grip portion has an upper side which is disposed at a larger distance from a center line of the main portion than a lower side, at least in a portion at the rod end side. 
Furuya teaches wherein the rear grip portion has an upper side which is disposed at a larger distance from a center line of the main portion than a lower side, at least in a portion at the rod end side.  (Furuya; see FIG 4 where the height H1 from the center to the top of 12a is greater than the height from the center to the bottom of 12b).

    PNG
    media_image5.png
    229
    254
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Loomis such that the expansion portion is greater towards an upper side and lower towards a lower side, as taught by Furuya. This configuration is advantageous because it provides more support for an upper end of the device for a user’s hand to grip.

In regards to claim 15 as best understood, Oyama as modified by Loomis teach the fishing rod according to claim 10, but fail to explicitly teach wherein the rear grip portion has an upper side which is disposed at a larger distance from a center line of the main portion than a lower side, at least in a portion at the rod end side.  
Furuya teaches wherein the rear grip portion has an upper side which is disposed at a larger distance from a center line of the main portion than a lower side, at least in a portion at the rod end side (Furuya; see FIG 4 where the height H1 from the center to the top of 12a is greater than the height from the center to the bottom of 12b).

    PNG
    media_image5.png
    229
    254
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Loomis such that the expansion portion is greater towards an upper side and lower towards a lower side, as taught by Furuya. This configuration is advantageous because it provides more support for an upper end of the device for a user’s hand to grip.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama as modified by (US 4962608 A) to Loomis as applied claim 7 and 16 above, in further view of (US 3522674 A) to Hardesty.
In regards to claim 8 as best understood, Oyama as modified by Loomis teach the fishing rod according to claim 7, but fail to explicitly teach wherein the end cap has a guard wall which projects to the rod end side at least in a lower portion of a periphery of the end surface of the end cap, and a projection amount of the guard wall gradually increases towards the lower side.
Hardesty teaches the end cap (Hardesty; 15) has a guard wall (Hardesty; H1) which projects to the rod end side at least in a lower portion of a periphery of the end surface of the end cap (Hardesty; at H2), and a projection amount of the guard wall gradually increases towards the lower side (Hardesty; see annotated FIG below where at H2, there is a decline which allows the guard wall to gradually increase towards the lower side).

    PNG
    media_image6.png
    343
    458
    media_image6.png
    Greyscale

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Loomis such that the end cap has a guard wall, such as the one taught by Hardesty. The motivation for this modification would be to provide greater surface area for support of the rod against the body of a user.

In regards to claim 17, Oyama as modified by Loomis teach the fishing rod according to claim 16, but fail to explicitly teach wherein the end cap has a guard wall which projects to the rod end side at least in a lower portion of a periphery of the end surface of the end cap, and a projection amount of the guard wall gradually increases towards the lower side.  
Hardesty teaches the end cap (Hardesty; 15) has a guard wall (Hardesty; H1) which projects to the rod end side at least in a lower portion of a periphery of the end surface of the end cap (Hardesty; at H2), and a projection amount of the guard wall gradually increases towards the lower side (Hardesty; see annotated FIG below where at H2, there is a decline which allows the guard wall to gradually increase towards the lower side).

    PNG
    media_image6.png
    343
    458
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Loomis such that the end cap has a guard wall, such as the one taught by Hardesty. The motivation for this modification would be to provide greater surface area for support of the rod against the body of a user.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama as modified by (US 4962608 A) to Loomis and (US 3522674 A) to Hardesty as applied claim 8 above, in further view of (US 5535539 A) to Vetre.
In regards to claim 9, Oyama as modified by Loomis and Hardesty teach the fishing rod according to claim 8, but fail to explicitly teach wherein the end cap has a cylinder part which is inserted into the rod blank, and a front end surface of the cylinder part is inclined so that the lower side extends farther in a direction of the rod end side than the upper side extends.  
Vetre teaches the end cap (Vetre; 28) has a cylinder part (Vetre; 26) which is inserted into the rod blank (Vetre; see FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Loomis and Hardesty such that the end cap utilizes a cylindrical part to insert into the rod blank. The motivation for doing so would be to provide a way to secure the cap to the end of the rod while simultaneously protecting the connection from possible degradation or damage.
Oyama as modified by Loomis, Hardesty, and Vetre fail to explicitly teach a front end surface of the cylinder part is inclined so that the lower side extends farther in a direction of the rod end side than the upper side extends.
However, it would have been an obvious matter of design choice to make the cylinder portion of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In this case, the shape of the end rod of Oyama as well as the cap itself as taught by Loomis has a slanted profile, and it would therefore be advantageous for a user to likewise design the connection to the rod to have this incline. This reduces the need for excess material by having a consistent length of material between the end of the cap and the end of the cylindrical portion, provides support around the perimeter of the cap, and would also be advantageous for helping a user connect the cap to the rod blank in the intended manner.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5337507 A) to Oyama as modified by (US 20140173967 A1) to Iwata and (US 4962608 A) to Loomis as applied claim 16 above, in further view of (US 5535539 A) to Vetre.
In regards to claim 18, Oyama as modified by Loomis teaches the fishing rod according to claim 16, but fail to explicitly teach wherein the end cap has a cylinder part which is inserted into the rod blank, and a front end surface of the cylinder part is inclined so that the lower side is more on the rod end side than the upper side.
Vetre teaches the end cap (Vetre; 28) has a cylinder part (Vetre; 26) which is inserted into the rod blank (Vetre; see FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyama as modified by Loomis such that the end cap utilizes a cylindrical part to insert into the rod blank. The motivation for doing so would be to provide a way to secure the cap to the end of the rod while simultaneously protecting the connection from possible degradation or damage.
Oyama as modified by Loomis and Vetre fail to explicitly teach a front end surface of the cylinder part is inclined so that the lower side is more on the rod end side than the upper side.
However, it would have been an obvious matter of design choice to make the cylinder portion of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In this case, the shape of the end rod of Oyama as well as the cap itself as taught by Loomis has a slanted profile, and it would therefore be advantageous for a user to likewise design the connection to the rod to have this incline. This reduces the need for excess material by having a consistent length of material between the end of the cap and the end of the cylindrical portion, provides support around the perimeter of the cap, and would also be advantageous for helping a user connect the cap to the rod blank in the intended manner.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Applicant reiterates the argument that the hand held portion 66 of Oyama is not hollow, since the inner surface of the tubular body 10 and the outer surface of the parts 70 and 72 are not the same.
Examiner respectfully disagrees and asserts that the hand-held portion 66 is hollow. As stated before, portion 66 is hollow in order to accommodate the rod 10 which is fitted therethrough. Stated differently, the interior surface of portion 66 creates a hollow void. It is due to the existence of that void that the rod 10 is able to fit through portion 66. 
See also the annotated image below, for clarity.

    PNG
    media_image7.png
    336
    506
    media_image7.png
    Greyscale

	It is also asserted that Loomis additionally teaches this feature, which is advantageous to support Oyama’s purpose of making the rod lightweight.

Applicant additionally argues against the combination of Oyama and Iwata for claims 1 and 10, however this argument is moot in view of the rejection using Oyama as modified by Loomis above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 1113847 A to Turner teaches a portion configured to be gripped by a hand which has a triangular cross section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647